DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10997759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 is allowable over the prior art of record. Claims dependent from the independent claim 1 are, therefore, allowed.
Regarding independent claim 1, Masuya (JP 2017013590 A) is considered as the closest art. However, Masuya requires both the information acquired from the information acquisition unit 200 and the vibration information to change the position of the object, while the according to claim 1 the vehicle motion sensing information alone is used to change the location of the AR object. Independent claim 1 recites the features of “generate the AR graphic object based on the image information” and “change a location of the AR graphic object on the display unit based on the vehicle motion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHONG WU/Primary Examiner, Art Unit 2613